Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSES TO AMENDMENT
This Final Office action is responsive to the amendment and response filed on May 2, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 6–10, 15, and 17–18 are now amended.
Claims 19 and 20 are now cancelled.
Claims 1, 3, 6–10, 12, and 15–18 are pending in the application. 
The Examiner is persuaded that all previous grounds of objection and rejection under § 112 are overcome by the present amendment, and therefore, all previous rejections under 35 U.S.C. § 112 and objections are hereby withdrawn.
The Examiner is persuaded that the present amendment overcomes the rejection of claims 1–3, 5–12, 14–18, and 20 under 35 U.S.C. § 103 as obvious over Sittig in view of Cardonha and Strike. This ground of rejection is therefore withdrawn, and a new ground of rejection necessitated by the amendment follows.
The Examiner is not persuaded that the present amendment overcomes the non-statutory double patenting rejection, based on the issued patent. The Applicant does not explain why it believes the present amendment overcomes the rejection, and therefore, the Examiner’s response is the rejection as set forth later in this Office Action.
Accordingly, since all of the claims stand rejected, the Applicant’s request for an allowance (Response 8) is respectfully denied. 
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6–10, 12, and 15–18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0013700 A1 (“Sittig”) in view of U.S. Patent Application Publication No. 20150234844 A1 (“Cardonha”), and further in view of U.S. Patent Application Publication No. 2009/0070684 A1 (“Aldrich”).
Claim 1
Sittig teaches a computer-implemented method comprising: 
displaying to a user of a social media service a 
A “tagging module 310 transmits a tag notification 325 to the tagged user 120. The tag notification 325 may include information bringing the existence of [a] tag to the tagged user's attention.” Sittig ¶ 49. More specifically, the “tag” refers to a portion of a content item in a social networking system 230 (the claimed social media post) that explicitly refers to the tagged user 120. Sittig ¶ 47.
displaying a like button and a dislike button 
“The tag notification 325 may include information bringing the existence of the tag to the tagged user's attention. In addition, the tag notification 325 may allow the tagged user 120 to approve the tag or to reject the tag.” Sittig ¶ 49. While “approve or reject” is not a like and dislike button per se, this teaching at least suggests that the user interface module 240 provides two respective mechanisms for inputting approval or disapproval of a social media post, much like the claimed like button and dislike button. 
receiving an indication from the user that the user dislikes one of the plurality of social media posts
“The tagged user 120 may respond to receiving a tag notification in a number of ways. In one embodiment, the tagged user 120 may . . . reject tags using the user interface module 240.” Sittig ¶ 52. 
modifying a viewing permission of the one of the plurality of social media posts 
In order for a viewing user 220 to view the content item in a news feed, the viewing user 220 must be a member of an audience defined for the content item (the claimed “viewing permission”). Sittig ¶¶ 57 and 59. Ordinarily, the default audience includes a first audience 130 defined by the content item’s author and a second audience 140 defined by the tagged user. Sittig ¶¶ 35–36. However, “[i]n the event that the tagged user 120, the author 100 or any other user removes a tag from a content item, the audience of the content item collapses back to the first audience 130.” Sittig ¶ 38.
to prevent the social media posts from being displayed to one or more friends of the user and allow the post to be displayed in a news feed of individuals that are not friends of the user;
The second audience 140 may include friends of the tagged user 120, whereas the first audience 140 only includes friends of the author 100. See Sittig ¶¶ 37, 55, 61, and FIG. 1. Accordingly, a post whose audience consists of the first audience 130 is limited to the friends of the author 100, which includes individuals who are not members of the second audience 140 (i.e., individuals that are friends of the tagged user).
and modifying a viewing permission of the social media post to prevent the one of the plurality of social media posts from being displayed in a filtered news feed of the user 
In an embodiment, “rejecting a tag results in the tagged content item 315 not being displayed in a space indicated or controlled by the tagged user 120.” Sittig ¶ 53.
Among other things (discussed below), Sittig does not appear to further disclose allowing the disliked social media post to be displayed in an unfiltered news feed of the user, i.e., in addition to preventing it from being displayed in a filtered news feed. 
Cardonha, however, teaches a computer-implemented method comprising:
displaying to a user of a social media service a plurality of social media posts in a news feed of the user of the social media service;
As shown in FIG. 3, a plurality of posts 91 in a social media network are displayed to a user via a graphical user interface. Cardonha ¶ 48. 
displaying . . . a dislike button next to each social media post; 
Each of the posts 91 are displayed in a news feed (column listing 90), see Cardonha FIGS. 3 and 3A, and, the graphical user interface displays a “hide icon 62” (a dislike button) next to each post 91. Cardonha ¶ 54.
To the extent that Cardonha’s posts 91 do not further include a “like” button, recall that Sittig already teaches a separate mechanism for expressing approval of at least one social media post, in addition to its mechanism for expressing disapproval.
receiving an indication from the user that the user dislikes one of the plurality of social media posts, wherein the indication is based on the user clicking the dislike button next to the social media post; 
As shown in FIG. 3A, the graphical user interface receives an indication from a user “selecting and clicking one or more ‘hide’ icons 62 for selected posts 91a and 91b using a cursor 60.” Cardonha ¶ 54.
modifying a viewing permission of the one of the plurality of social media posts to prevent the one of the plurality of social media posts from being displayed in a filtered news feed of the user 
Selecting posts in the above manner will cause the selected posts to “become hidden, from the current collection, and not readable by users.” Cardonha ¶ 54.
while allowing the one of the plurality of social media posts to be displayed in an unfiltered news feed of the user;
“It is understood that these posts 91a, 91b will be subsequently displayable to the owner of the collection.” Cardhona ¶ 54.
displaying, responsive to an input from the user,  based on an input of the user.
By “selecting a view/hide button 88 from the collections setting menu 95,” the owner can toggle display of the hidden posts 91a and 91b. Cardhona ¶ 54.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Sittig’s social media software by preventing a selected social media post from being displayed in a filtered news feed of the user while allowing the post to be displayed in an unfiltered news feed of the user, as taught by Cardonha. One would have been motivated to combine Cardonha with Sittig based on an explicitly recognized “need for mechanisms that enable efficient search, grouping, and filtering of large amounts of content” in the field of social media publishing. Cardonha ¶ 5.
Thus, according to the foregoing, the only difference between the combined prior art and the claimed invention is that the removed posts may be displayed in their own “log,” as a separate display from the unfiltered news feed. However, Aldrich teaches a method comprising:
modifying a viewing permission of the one of the plurality of social media posts to prevent the one of the plurality of social media posts from being displayed to one or more friends of the user
Specifically, Aldrich teaches a “revision history module” for a public social media page that allows the owner of that social media page to approve, reject, or revert posts that have been added to the social media page. See Aldrich ¶¶ 79 and 81.
displaying, responsive to an input from the user, a log of the plurality of social media posts that have previously been prevented from being displayed in the filtered news feed of the user;
“FIG. 12 illustrates an example page showing a revision history page showing a revision history for a particular personal page. As FIG. 12 shows, the page shows a series of edits to the user's personal page in reverse chronological order from top to bottom. Each line item indicates which module has been added or removed or what aspects of an existing module region have been changed. Each line item also indicates if the owner has approved or rejected a given change, or provides a selection for the owner” Aldrich ¶ 79. 
and displaying, to the user, one of the filtered news feed and the unfiltered news feed based on an input of the user.
Later (or at least separately), in response to a user request for the personal page, a page creator 302 checks the permission associated with the request, see Aldrich ¶ 66, and then retrieves only those entries on the page that the user has permission to view, and that have not previously been removed by the page owner. Aldrich ¶ 68. “The page creator 302 then constructs the personal page based on the layout information and a base template (808),” and “returns the personal page to the client of the owner via HTTP server 312 (810).” Aldrich ¶ 69.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Sittig and Cardonha’s respective and/or combined user interface by adding Aldrich’s separate revision history page, thereby providing “a log of the plurality of social media posts that have previously been prevented from being displayed in the filtered news feed of the user.” The rationale for this conclusion “is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” MPEP § 2143 (subsection (I.)(A.)) (citing KSR Int’l v. Teleflex co., 550 U.S. 398, 416 (2007)). 
Pursuant to MPEP § 2143 subsection (I.)(A.), the findings relevant to this rationale and conclusion are as follows:
(1) The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. The evidence in support of this finding was provided above, where the rejection maps each claim element to each respective teaching in the prior art.
(2) One of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately. The evidence for this finding comes from the Aldrich reference. Specifically, Aldrich explicitly discloses the known method for adding its revision history module to pre-existing social networking systems in paragraph 39. There, Aldrich explains that each portion of functionality for a social networking site—including the revision history module relied upon for the rejection—may be programed as a functional software module, all of which may then be executed by a “module executer 304” to achieve the functionality of the website. Aldrich thus discloses the known method for combining each of the software modules. Moreover, since the revision history module causes the revision history to be displayed on a separate page, it is necessarily true that in combination, each element merely performs the same function as it does separately, because the combination merely involves allowing each module to separately execute and display its corresponding webpage as different sections of the website. 
(3) One of ordinary skill in the art would have recognized that the results of the combination were predictable, because Aldrich already discloses the result of such a combination, i.e., that combining the revision history module with other modules results in a social networking website that displays both webpages generated by the other modules and is also capable of displaying the revision history.
Claim 3
Sittig, as combined with Cardonha and Aldrich, teaches the computer-implemented method of claim 1, 
wherein the dislike button is a private dislike button that does not share that the user disliked a post with other users of the social media service.
Sittig, as combined with Cardonha, teaches many different alternatives for reacting to the tagged user 120 rejecting a tag, yet none of them inform other users that tagged user 120 disliked a post. See Sittig ¶¶ 52–53. Moreover, “[i]n one embodiment, approving or rejecting a tag has no effect on whether the tag is displayed.” Sittig ¶ 52.
Claim 6
Sittig, as combined with Cardonha and Aldrich, teaches the computer-implemented method of claim 1, 
wherein the user is referenced in one of the plurality of the social media post and wherein a determination that the user is referenced in the one of the plurality of social media post is based at least upon the user being tagged in the one of the plurality of social media post.
“The tagging module 310 receives tag information from the author 100 and transmits the tag information to the content item module 300 and a tag notification 325 to the tagged user 120. In one embodiment, the tag information includes the identity of the tagged user 120 [and] the type of association between the tagged user 120 and the content item 305 (such as a tag in the body of a message, in a comment, in an image, etc.).” Sittig ¶ 47.
Claim 7
Sittig, as combined with Cardonha and Aldrich, teaches the computer-implemented method of claim 1, 
wherein the social media post includes a picture.
“For example, an author 100 may use the tagging module 245 to tag a friend in a photograph.” Sittig ¶ 44.
Claim 8
Sittig, as combined with Cardonha and Aldrich, teaches the computer-implemented method of claim 7, 
wherein a determination that the user is referenced in the one of the plurality of social media post is based at least upon a determination that the picture includes an image of the user.
“For example, a first user may recognize that an uploaded picture is an image of several friends, and may associate the identities of each friend with the location within the image of each friend's face.” Sittig ¶ 31.
Claim 9
Sittig, as combined with Cardonha and Aldrich, teaches the computer-implemented method of claim 1, 
wherein the one or more friends of the user includes friends of the user that are not also friends of an individual that posted the one of the plurality of social media post.
“In one embodiment, at least one member of the second audience 140 is not a member of the first audience 130.” Sittig ¶ 35.
Claims 10, 12, and 15–18
Claims 10, 12, and 15–18 are directed to a system with a processor and memory that configures the processor to perform the same operations that are set forth in the corresponding methods of claims 1, 3, and 6–9. The cited prior art teaches those operations for the reasons set forth above, and Sittig further teaches the underlying memory and processor for performing those operations. See Sittig ¶¶ 68–69.
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I.	REFERENCE CLAIM 3 AND CARDONHA
Claims 1, 3, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,106,758 B1 (the claims of which known hereafter as “Reference Claims”), in view of Cardonha. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
Claim 1
The elements of Instant Claim 1 and Reference Claim 3 have the following correspondence:

Instant Claim 1
Reference Claim 3
Discussion
1. A computer-implemented method comprising: 
3. The computer-implemented method of claim 2
Reference Claim 3 includes the limitations of its parent claim 2 and grandparent claim 1, which itself is a computer-implemented method. 

Also, note that this rejection will quote from both Reference Claims 1 and 2 because Reference Claim 3 inherits the limitations of its parent claim.

<additional claim elements>
Any claim element in Reference Claim 1 that Instant Claim 1 lacks falls within the open-ended scope of Instant Claim 1. See MPEP § 2111.03.
displaying to a user of a social media service a plurality of social media posts
causing the set of acceptable social media posts to be displayed 
The reference claim is narrower, and therefore, at least falls within the scope of the instant claim.
in a news feed of the user of the social media service;
	displaying a like button and a dislike button next to each social media post;
displaying a like button and a dislike button next to each social media post displayed in the news feed window of the social media service.
Patentably indistinct.
receiving an indication from the user that the user dislikes one of the plurality of social media posts, 
receiving, from the user, an indication that that user dislikes the published post; 
Patentably indistinct
wherein the indication is based on the user clicking the dislike button next to the social media post;
updating the social media post filtering preferences is further based at least in part on the user selecting one of the like button and the dislike button associated with a first post
Patentably indistinct.
modifying a viewing permission of the one of the plurality of social media post 
modifying, by the social media service, a viewing permission of the published post based on the indication that that user dislikes the published post, 
Patentably indistinct
to prevent the one of the plurality of social media posts from being displayed to one or more friends of the user 
wherein modifying the viewing permission of the published post prevents the post from being displayed to friends of the user 
Patentably indistinct
and allow the post to be displayed in a news feed of individuals that are not friends of the user;
and allows the post to be displayed in news feeds of individuals that are not friends of the user
Patentably indistinct
modifying a viewing permission of the social media post to prevent the social media post from being displayed in a filtered news feed of the user while allowing the social media post to be displayed in an unfiltered news feed of the user;
receiving a profile associated with a user of the social media service, the profile comprising social media post filtering preferences, wherein the social media post filtering preferences are created based at least in part upon an analysis of social media posts that were previously disliked by the user; identifying, based on the profile, a set of acceptable social media posts of the plurality of social media posts
Patentably indistinct
displaying, 
causing the set of unacceptable social media posts to be displayed in a secondary news window of the social media service 
Patentably indistinct, except for the “input”
and displaying, to the user, one of the filtered news feed and the unfiltered news feed 
causing the set of acceptable social media posts to be displayed in a news feed window of the social media service
Patentably indistinct, except for the “input”

Reference Claim 3 does not appear to explicitly claim whether the displaying of the unfiltered or filtered news is “based on an input.”
Cardonha, however, teaches this feature plus several other overlapping limitations:
receiving an indication from the user that the user dislikes one of the plurality of social media posts, wherein the indication is based on the user clicking the dislike button next to the social media post; 
As shown in FIG. 3A, the graphical user interface receives an indication from a user “selecting and clicking one or more ‘hide’ icons 62 for selected posts 91a and 91b using a cursor 60.” Cardonha ¶ 54.
and modifying a viewing permission of the social media post to prevent the social media post from being displayed in a filtered news feed of the user 
Selecting posts in the above manner will cause the selected posts to “become hidden, from the current collection, and not readable by users.” Cardonha ¶ 54.
while allowing the social media post to be displayed in an unfiltered news feed of the user;
“It is understood that these posts 91a, 91b will be subsequently displayable to the owner of the collection.” Cardhona ¶ 54.
displaying, responsive to an input from the user . . . social media posts that have previously been prevented from being displayed in the filtered news feed of the user; and displaying, to the user, one of the filtered news feed and the unfiltered news feed based on an input of the user.
By “selecting a view/hide button 88 from the collections setting menu 95,” the owner can toggle display of the hidden posts 91a and 91b. Cardhona ¶ 54.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Reference Claim 3 by preventing a selected social media post from being displayed in a filtered news feed of the user while allowing the post to be displayed in an unfiltered news feed of the user, as taught by Cardonha, and to provide a selection mechanism therefor. One would have been motivated to combine Cardonha with Reference Claim 3 based on an explicitly recognized “need for mechanisms that enable efficient search, grouping, and filtering of large amounts of content” in the field of social media publishing. Cardonha ¶ 5.
Claim 3
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over Reference Claim 3 in view of Cardonha. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth above for instant claim 1, taken in conjunction with Cardonha’s lack of a disclosure of sharing that the user clicked the hide icon 62, said lack of disclosure falling within the scope of the negative limitation recited in claim 3.
Claim 7
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over Reference Claim 3, in view of Cardonha. Although the claims at issue are not identical, they are not patentably distinct from each other for two reasons.
First, Cardonha explicitly teaches that its “content items” (which the Examiner previously mapped to the claimed social media posts) may comprise images. See Cardonha ¶ 27.
Second, irrespective of Cardonha, the only matter that claim 7 adds is printed matter that is not functionally related to the underlying computer or computer-implemented method. 
“Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” MPEP § 2112.02(III.) (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)). With respect to computer inventions, printed matter (also known as “non-functional descriptive material”) fails this test when it is “directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data.” MPEP § 2111.05(III.); see also Ex parte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential); Ex parte Curry, 84 USPQ2d 1272 (BPAI 2005) (informative) (CAFC Appeal No. 2006-1003), aff’d, Rule 36 (June 12, 2006)); Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d, 191 Fed. Appx. 959 (Fed. Cir. 2006).
Here, the only difference between claim 7 and Reference Claim 3 is the non-functional informational character of the social media post as “a picture.” For example, in contrast to claim 7, dependent claim 8 actually requires the invention to do something with the contents of the picture. Moreover, claim 8 depends from claim 7, and “the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim.” Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005). Such non-functional differences are unpatentable.
Accordingly, claim 7 is patentably indistinct from reference claim 3 and Cardonha.
II.	CLAIMS 6, 8, AND 9 ARE UNPATENTABLE OVER REFERENCE CLAIM 3, CARDNOHA, AND SITTIG.
Claims 6, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,106,758 B1 (the claims of which known hereafter as “Reference Claims”), in view of Cardonha, and further in view of Sittig. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
Claim 6
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over Reference Claim 3 in view of Cardonha, and further in view of Sittig. Specifically, instant claim 6 differs from Reference Claim 3 and Cardonha in two unpatentable respects:
First, reference claim 1 includes several elements that are not explicitly recited in instant claim 6. Those elements, however, fall under the open-ended scope of instant claim 6. See MPEP § 2111.03.
Second, although Reference Claim 3 (via its grandparent claim) recites “identifying a published post on the social media service that includes a reference to the user,” reference claim 3 does not further recite whether the identifying is “based at least upon the user being tagged in the social media post.”
Sittig, however, teaches the computer-implemented method of claim 1, 
wherein the user is referenced in the social media post and wherein a determination that the user is referenced in the social media post is based at least upon the user being tagged in the social media post.
“The tagging module 310 receives tag information from the author 100 and transmits the tag information to the content item module 300 and a tag notification 325 to the tagged user 120. In one embodiment, the tag information includes the identity of the tagged user 120 [and] the type of association between the tagged user 120 and the content item 305 (such as a tag in the body of a message, in a comment, in an image, etc.).” Sittig ¶ 47.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify that a user is reference in a social media post based on the user being tagged in the social media post, as taught by Sittig. One would have been motivated to combine Sittig with Reference Claim 3 and Cardonha based on an explicitly recognized “need for solutions that enable users of a social networking system to communicate in ways that more accurately reflect communications in the real world.” Sittig ¶ 7.
Claim 8
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Reference Claim 3 in view of Cardonha, and further in view of Sittig. Specifically, instant claim 8 differs from reference claim 1 in two unpatentable respects:
First, reference claim 1 includes several elements that are not explicitly recited in instant claim 8. Those elements, however, fall under the open-ended scope of instant claim 8. See MPEP § 2111.03.
Second, although reference claim 1 recites “identifying a published post on the social media service that includes a reference to the user,” reference claim 3 does not further recite whether the identifying is “based at least upon the user being tagged in the social media post,” nor does Cardonha explicitly disclose the same.
Sittig, however, teaches the computer-implemented method of claim 7, 
wherein a determination that the user is referenced in the social media post is based at least upon a determination that the picture includes an image of the user.
“For example, a first user may recognize that an uploaded picture is an image of several friends, and may associate the identities of each friend with the location within the image of each friend's face.” Sittig ¶ 31.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify that a user is reference in a social media post based on the user being tagged in the social media post, as taught by Sittig. One would have been motivated to combine Sittig with Reference Claim 3 and Cardonha based on an explicitly recognized “need for solutions that enable users of a social networking system to communicate in ways that more accurately reflect communications in the real world.” Sittig ¶ 7.
Claim 9
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Reference Claim 3 in view of Cardonha and Sittig. Specifically, instant claim 9 differs from reference claim 3 in two unpatentable respects:
First, reference claim 3 includes several elements that are not explicitly recited in instant claim 9. Those elements, however, fall under the open-ended scope of instant claim 9. See MPEP § 2111.03.
Second, reference claim 3 does not appear to explicitly specify whether “the one or more friends of the user includes friends of the user that are not also friends of an individual that posted the social media post,” and Cardonha does not appear to explicitly disclose the same, either.
Sittig, however, teaches the computer-implemented method of claim 1, and further teaches
the one or more friends of the user includes friends of the user that are not also friends of an individual that posted the social media post.
“In one embodiment, at least one member of the second audience 140 is not a member of the first audience 130.” Sittig ¶ 35.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to set an audience for a social media post in which the one or more friends of the user includes friends of the user that are not also friends of an individual that posted the social media post, as taught by Sittig. One would have been motivated to combine Sittig with Reference Claim 3 and Cardonha based on an explicitly recognized “need for solutions that enable users of a social networking system to communicate in ways that more accurately reflect communications in the real world.” Sittig ¶ 7.
III.	REFERENCE CLAIM 8 AND CARDONHA RENDER CLAIMS 10, 12, AND 16 OBVIOUS.
Claims 10, 12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,106,758 B1 (the claims of which known hereafter as “Reference Claims”), in view of Cardonha. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons as given above for claims 1, 3, and 7, but using Reference Claim 8 as the base reference claim instead of Reference Claim 3, mutatis mutandis.
IV.	REFERENCE CLAIM 8, CARDONHA, AND SITTIG RENDER CLAIMS 15, 17, AND 18 OBVIOUS.
Claims 15, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,106,758 B1 (the claims of which known hereafter as “Reference Claims”), in view of Cardonha. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons as given above for claims 6, 8, and 9, but using Reference Claim 8 as the base reference claim instead of Reference Claim 3, mutatis mutandis.
V.	REFERENCE CLAIM 13 AND CARDONHA RENDER OBVIOUS CLAIM 19.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,106,758 B1 (the claims of which known hereafter as “Reference Claims”). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth in the double patenting rejection of claim 1, but replacing Reference Claim 3 with Reference Claim 13, mutatis mutandis.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142